Case: 09-20184     Document: 00511067588          Page: 1    Date Filed: 03/31/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 31, 2010
                                     No. 09-20184
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTHONY RAY FOLEY,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-331-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Anthony Ray Foley has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Foley has filed a response and moves for the appointment
of counsel. Our independent review of the record, counsel’s brief, and Foley’s
response discloses no nonfrivolous issue for appeal.                   Foley’s motion for
appointment of counsel is DENIED. Cf. United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998) Accordingly, counsel’s motion for leave to withdraw is

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20184   Document: 00511067588 Page: 2   Date Filed: 03/31/2010
                               No. 09-20184

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                   2